—Appeal from an order of the Oneida County Court (Michael L. Dwyer, J.), entered July 6, 2009. The order affirmed a judgment (denominated order) of the Utica City Court, which granted plaintiffs’ motion for summary judgment and awarded judgment to plaintiffs in the amount of $7,391 plus interest.
It is hereby ordered that the order so appealed from is unanimously affirmed with costs for reasons stated in the deci*1540sion at County Court. Present — Scudder, P.J., Martoche, Centra, Fahey and Green, JJ.